DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8-13 were rejected in Office Action mailed on 07/23/2020.
	Applicant filed a response and amended claim 8.
	Claims 1-20 are currently pending in the application, of claims 1-7 and 14-20 are withdrawn from consideration. 
	The merits of claims 8-13 are addressed below. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, “laser” should read --laser transmission--..  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 8-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 8 requires the “rivet formed of a conductive material”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings.   Similarly, claim 8 requires a “terminal formed of a conductive material”.  The newly added limitation does not appear to be supported by the originally filed specification including the drawings.  Particularly, the section of the specification cited by the Applicant. 
	Regarding dependent claim 9-13, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (U.S. Patent Application Publication 2020/0373548), and further in view of Inoue et al. (U.S. Patent Application Publication 2018/0026256).
Regarding claim 8, Kozuki teaches a battery feedthrough (i.e., electrical connection portion) (as shown in figure 9) (paragraph [0045]) comprising:
a rivet (61) comprising a planar head at an end, a shank extending therefrom, and a deformable tail at an opposite end (as shown in figure 9) (paragraph [0045]), the rivet formed of a conductive material (i.e., the positive electrode collector 40 which includes the rivet is made of aluminum) (paragraph [0039]) (as shown in figure 8-9);
an outer gasket (i.e., hollow disk-shaped insulator) (62) disposed adjacent to the planar head of the rivet (61), the outer gasket formed of an insulating material (i.e., outer gasket is referred as an insulator implying is formed of an insulating material) comprising an opening for receiving the shank of the rivet, and a collar (as shown in figure 9) (paragraph [0045]);
an inner gasket (64) (i.e., insulator), the gasket formed of an insulating material (i.e., inner gasket is referred as an insulator implying is formed of an insulating material) (paragraph [0045]) comprising an opening, a recessed area, an insulator mating surface, and an anti-rotation protrusion surface (as shown in figure 9) (paragraph [0045])
a terminal (18) disposed in the recessed area of the inner gasket (as shown in figure 9) (paragraph [0045]), the terminal comprising an opening for receiving the shank of the rivet and a notch for engaging the anti-rotation protrusion of the inner gasket (as shown in figure 9) (paragraph [0045]-[0046]); and
an insulator (60) (i.e., insulating cover), the insulating formed of an insulating material (i..e., the insulator is referred as insulating cover implying is formed of an insulating material). As to the limitation “supported by the insulator mating surface”, Kozuki teaches the rivet 61, insulator 62, insulator 60, the insulator 64 and the terminal 18 are integrated with each other 
Kozuki does not explicitly articulate the specifics of the inner gasket disposed on the collar of the outer gasket and having an opening for receiving the collar however, as indicated above, Kozuki teaches the teaches the rivet 61, insulator 62, insulator 60, the insulator 64 and the terminal 18 are integrated with each other (paragraph [0046]). In addition, Kozuki teaches the rivet 61 is electrically connected to the terminal 18 (paragraph [0046]). It would be obvious to a skilled artisan to make a connection between the inner gasket and the outer gasket in order to properly have all components integrated and effectively make electrical connection between the rivet and the terminal. Furthermore, unless that particular configuration provides new or unexpected results or some advantages, a skilled artisan would appreciate modifying the components to a particular or shape configuration to include the inner gasket disposed on a collar of the outer gasket and having an opening for receiving the collar in order for the components to be integral and make connection between each other.     

    PNG
    media_image1.png
    591
    603
    media_image1.png
    Greyscale

Kosuki does not explicitly teach the particulars of the terminal formed of a conductive material. Nonetheless, battery terminals are commonly known to connect a load or charge which would require being formed of a conductive material or being conductive. Nonetheless, additional guidance is provided below.
Inoue, directed to a battery (abstract), discloses the use of a terminal in a battery element formed of a conductive material such as copper or aluminum preferable because it is highly conductive and inexpensive (paragraph [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kosuki to be formed of a conductive material such as copper or aluminum as taught by Inoue as it is preferable because is highly conductive and inexpensive. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (U.S. Patent Application Publication 2020/0373548) and Inoue et al. (U.S. Patent Application Publication 2018/0026256) as applied to claim 8 above, and further in view of Okamoto et al. (U.S. Patent Application Publication 2012/0160558).
Regarding claim 9, Kozuki teaches battery feedthrough as described above in claim 8 however, does not includes the particulars of an adhesive layer disposed between the insulator and the insulator mating surface of the inner gasket, and wherein the insulator is bonded to the insulator mating surface of the inner gasket with the adhesive layer.
Okamoto, directed to a battery (i.e., electric storage device) (abstract), discloses a battery feedthrough (i.e., terminal structure) (9) (paragraph [0048]) (see figure 1, 5-7). Similar to Jang, Okamoto teaches the battery feedthrough comprises a rivet (12), an outer gasket (11), an inner gasket (3), a terminal (8) and an insulator (10) (paragraphs [0052], [0067]). Further, Okamoto teaches components within the battery feedthrough are bonded or fixed with appropriate adhesive means (paragraphs [0038], [0064], [0069]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery feedthrough of Jang to include an adhesive as taught by Okomoto in order to effectively bond or fix each of the components to each other to include the insulator and the inner gasket. In addition, adhesives are well known in the art for their ability to bind two separate substrates together or provide mechanical fastening and distribute stress more efficiently across the joint where adhesive is applied.     
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (U.S. Patent Application Publication 2020/0373548) and Inoue et al. (U.S. Patent Application Publication 2018/0026256) as applied to claim 8 above, and further in view of Hansford et al. (U.S. Patent Application Publication 2007/0090788).
Regarding claim 10-11, Kozuki teaches the battery feedthrough as described above in claim 8. 
Kozuki not disclose the particulars of the inner gasket composed of a pigmented polymer and the insulator composed of a transparent polymer.
However Okamoto teaches some components of the battery feedthrough (i.e., outer gasket 11, terminal retainer 8, plastic plate 10) (paragraph [0052]) are made of plastic polymers (i.e. plastic resin) with insulating and seal functions (paragraphs [0053]-[0054]). As to the particulars of the pigmented polymer and transparent polymer, since the prior art teaches identical chemical structure (i.e., polymers), absent unexpected results or criticality of the polymers being pigmented or transparent, such would be apparent to a skilled artisan as a base of choice for instance, for aesthetic purposes or to distinguish between each of the components. As such, it would have been obvious to a skilled artisan to modify the battery feedthrough of Jang to include the inner gasket and the insulator made of a polymer as taught by Okomoto in order to provide sealing and insulation properties in the respective components or specific location in the battery feedthrough.  However, with regards to the polymer being pigmented or transparent, additional guidance is provided below.

Hansford, directed to a battery (i.e., rechargeable battery), teaches the use of plastic polymers (i.e., polyphenylsulfone plastic) is known in battery structures (paragraph [0053]). Such plastic polymers can be selected, for aesthetic reasons, to be pigmented or transparent (paragraph [0053]). Further, Hansford teaches the polymers are laser welded to secure components of the battery (i.e., lid, housing) and the wavelength at which the components are welded is 980 nanometers (paragraph [0053], [0066]) which falls within the claimed range. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang and have the insulator to be welded to a mating surface of the inner gasket through laser transmission as taught by Hansford in order to effectively secure the components to each other and moreover, as the pigmented polymer in particular effectively absorbs energy for the welding operation at the specified wavelength (paragraph [0066]).        
Regarding claim 12-13, Kosuki teaches the battery feedthrough as described above in claim 8 but does not teach the polymers comprising perfluoroalkoxy (PFA). However, Okamoto teaches the polymer comprises PFA as it provides good insulating and sealing functions (paragraph [0022], [0052]-[0054], [0061]). A such, a skilled artisan could appreciate using the inner gasket and insulator of Jang made of PFA as such polymer material provides good insulating and sealing functions. 

Response to Arguments
Applicant’s arguments filed on 10/20/2020 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Kosuki. 
 Examiner appreciates the clarification made with regards to the objection to the drawings however, the objection is maintained. It is not clear what is the difference between the shank and the deformable tail. Paragraph [0035] of the instant application reference 320 as the deformable tail which also appears to be the shank (see annotated figure 3 below). Both features are recited in the claim as part of the rivet therefore, it is requested that the drawings reference both features accordingly. The instant drawings do not adequately depict the claimed shank and thus its relevancy in view of the prior art is difficult to ascertain.


    PNG
    media_image2.png
    338
    270
    media_image2.png
    Greyscale


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito (U.S. Patent Application Publication 2012/0202107).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723